Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Monique Macek on 05/31/2022. 
The application has been amended as follows: 
Claim 1. (Currently Amended) A device for elevating a hand or wrist of a user comprising: a forearm support including an elongated body having a first part configured to support a forearm of the user and a second part configured to support the hand of the user, the forearm support configured to support the forearm and the hand in a first position, the first position including at least a part of the hand positioned above an elevation line, the elevation line including a horizontal line that intersects a part of the heart of the user, the forearm support including at least one first extension extending from the first part of the elongated body at a fixed first angle relative to a longitudinal axis of the forearm support, the forearm support including a pair of second extensions that each extend from the second part of the elongated body at a fixed second angle relative to a longitudinal axis of the forearm support; a neck strap including a first end and a second end, the first end of the neck strap extending directly and releasably from the at least one first extension of the forearm support, the first end of the neck strap extending from the at least one first extension at the fixed first angle, the neck strap being configured to extend around a part of a neck of the user and support the forearm support to allow the forearm support to support the forearm and the hand in the first position; and an elbow strap including a first coupling end and a second coupling end, the elbow strap extending between the pair of second extensions such that the first coupling end of the elbow strap is coupled to a first extension of the pair of second extensions  and the second coupling end of the elbow strap is coupled to a second extension of the pair of second extensions  
Claim 5. (Currently Amended) The device of claim 1, wherein the fixed first angle is within 
Claim 6. (Currently Amended) The device of claim 5, wherein the fixed second angle is within 
Claim 9. (Currently Amended) The device of claim 1, wherein the first position includes a bend angle formed between a forearm longitudinal axis and an upper arm longitudinal axis, and wherein the bend angle is within a range of 
Claim 10. (Currently Amended) The device of claim 1, wherein the first position includes a position angle formed between a forearm longitudinal axis and the horizontal line, and wherein the position angle is within a range of 
Claim 11. (Currently Amended) The device of claim 1, wherein the first position includes an upper arm angle formed between an upper arm longitudinal axis and the horizontal line, and wherein the upper arm angle is within a range of 
Claim 13. (Currently Amended) The device of claim 12, wherein the length adjustment feature includes one or more of a lanyard, a clip, a hook and loop fastening system 
Claim 20. (Currently Amended) A method comprising: 
releasably coupling a positioning device to a user for elevating a hand or wrist of the user, the positioning device including: 
a forearm support including an elongated body having a first part configured to support a forearm of the user and a second part configured to support the hand of the user, the forearm support configured to support the forearm and the hand in a first position, the first position including at least a part of the hand positioned above an elevation line, the elevation line including a horizontal line that intersects a part of the heart of the user, the forearm support including at least one first extension extending from the first part of the elongated body at a fixed first angle relative to a longitudinal axis of the forearm support, the forearm support 6Application No. 15/751,670Docket No.: 051016-502NO1US including a pair of second extensions that each extend from the second part of the elongated body at a fixed second angle relative to a longitudinal axis of the forearm support; 
a neck strap including a first end and a second end, the first end of the neck strap extending directly and releasably from the at least one first extension of the forearm support, the first end of the neck strap extending from the at least one first extension at the fixed first angle, the neck strap being configured to extend around a part of a neck of the user and support the forearm support to allow the forearm support to support the forearm and the hand in the first position; and 
an elbow strap including a first coupling end and a second coupling end, the elbow strap extending between the pair of second extensions such that the first coupling end of the elbow strap is coupled to a first extension of the pair of second extensions  the pair of second extensions elbow strap positioned 
Allowable Subject Matter
Claims 1-3, 5-6, 9-14, and 16-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art drawn to Herzberg (US 6,099,489) in view of Thompson (US 2012/0022417 A1) in view of Bodenschatz (US 7,052,478 B1) further in view of Berhorst (US 2003/0135141 A1) fails to show or make obvious the claimed combinations of elements particularly the limitations set forth in independent claims 1 and 20, and its dependent claims 2-3, 5-6, 9-14, and 16-19 which recite features not taught or suggested by the prior art drawn to Herzberg in view of Thompson in view of Bodenschatz further in view of Berhorst. 
Herzberg in view of Thompson in view of Bodenschatz further in view of Berhorst fails to disclose or fairly suggest the elbow strap extending between the pair of second extensions such that the first coupling end of the elbow strap is coupled to a first extension of the pair of second extensions and the second coupling end of the elbow strap is coupled to a second extension of the pair of second extensions, the elbow strap being adjustable in length between the pair of second extensions, in combination with the other elements of the apparatus recited in the claims. 
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 1 and 20. 
Claims 2-3, 5-6, 9-14, 16-19 are allowed insofar as they depend from the allowed base claims 1 and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786    



/ERIN DEERY/Primary Examiner, Art Unit 3754